Citation Nr: 0424739	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a sexual 
assault to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In June 2003, the Board remanded this matter to the RO.  It 
is now again before the Board for disposition.  


REMAND

As part of the June 2003 Board remand the RO was directed to 
schedule the veteran for a VA psychiatric examination to 
determine whether he has PTSD under the criteria as set forth 
in DSM-IV.  The examiner was instructed to report whether it 
was at least as likely as not that the veteran had PTSD as a 
result of a sexual assault during service.  If the veteran's 
symptoms met the DSM-IV criteria for a diagnosis of PTSD, the 
examiner was to review the claims folder, to specifically 
include the service medical and personnel records and render 
an opinion as to whether there was evidence of changed 
behavior in service which would be consistent with the 
alleged sexual assault.

As detailed in the June 2003 Board remand, the decision by 
the United States Court of Appeals for Veterans Claims 
(Court) in Patton v. West, 12 Vet. App. 272 (1999), clearly 
alters the landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault.  In Patton, 
the Court emphasized that statements contained in prior 
decisions indicating that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  

Finally, the Board noted that although M21-1 provided that 
evidence of changes of behavior that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor, such evidence may need interpretation by a 
clinician.  See M21-1, Part VI, 11.38b(2).

Here, the veteran underwent a VA examination in November 
2003.  The examiner stated that the veteran met the DSM-IV 
stressor criteria for PTSD, noting that the veteran 
"specified the onset of his symptoms of PTSD appear to have 
occurred after he experienced a sexual trauma and have lasted 
until the present."  The examiner did not, however, state 
whether it was at least as likely as not that the veteran had 
PTSD as a result of a sexual assault during service.  
Moreover, the examiner failed to specifically discuss the 
service medical and personnel records and render an opinion 
as to whether there was evidence of changed behavior in 
service which would be consistent with the alleged sexual 
assault.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should return the claims 
folder to the examiner who conducted the 
psychiatric examination in November 2003 
who  must review the claims folder, to 
specifically include the service medical 
and personnel records and render an 
opinion as to whether there is evidence 
of changed behavior in service which 
would be consistent with the alleged 
sexual assault.  The claims folder and a 
copy of this Remand should be provided to 
the examiner.  In the event that the 
examiner who conducted the examination in 
November 2003 is not available, 
authorization should be provided to 
another psychiatric examiner to conduct 
an examination and provide the requested 
opinion. 
      
2.  The RO should then readjudicate the 
claim on appeal.  Thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


